DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Regarding claims 1, 8, 15, the applicant argues that the FIFO buffers of Hughes have a depth that is greater than one, since the FIFOs can store more than one entry, but the width of each buffer entry is only one, since each entry in Hughes contains only one slot for data.  The cited portion of Hughes does not teach of suggest entries with multiple slots. The Examiner respectfully disagrees and will further explain the rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., entries with multiple slots) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although the applicant clearly explains that the fig. 4 of the present application discloses each of the entries 405-430 comprises multiple slots (e.g., 4 slots in each of the entries), however claim 1 merely recites “an entry” and “an available slot”. Thus, the applicant is suggested to further define the claim to better reflect the claimed invention.

Applicant’s arguments, see remark, filed on 4/22/2022, with respect to the rejection(s) of claim(s) 1-20 under 103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (Pub No.: 2008/0189504) in view of Sharma (Pat. No.: 7,103,672).
Regarding claim 1, Hughes discloses a system (see system 10 in fig. 1) comprising: 
a hardware transceiver (see Destination 14 in fig. 1) configured to perform operations comprising: 
receiving, from a source (see source 12 in fig. 1), a packet comprising a first command (read as data in new entry 70 in fig. 2) (Hughes see para. 0029, 0030; …new entries 70 and 80 are transmitted.). The FIFO 30 receives the new entry 70 from the source; 
a buffer control unit (see routing/credit control 34 in fig. 2) configured to control a buffer (see FIFO 1 and/or FIFO 2 in fig. 2) and perform operations comprising: 
based on an entry (read as the FIFO1 30 or FIFO2 32 in fig. 2) of the buffer that already contains a second command (read as data in existing entry 40 in fig. 2) having an available slot (read as the one of the eight slots in fig. 2) (Hughes see fig. 2, existing entries 40 and/or 50; para. 0029; Both FIFO 1 30 and FIFO 2 32 contain existing entries 40 and 50, respectively). Thus, the FIFO1 30 (read as the claimed entry) having 8 slots (i.e., with available slots), already contains the existing second command (e.g., entry 40);
storing the first command in the available slot of the entry (Hughes see fig. 2; see para. 0029; The router/credit controller 34 directs three of the new entries 72, 74 and 76 to FIFO1 30). Thus, the first command (e.g., data in new entry 70 in fig. 2) is stored in the available slots of the FIFO1 30 or entry; and 
causing the hardware transceiver to transmit, to the source, a packet comprising a credit return that indicates buffer space available for the source (Hughes see fig. 2; para. 0029; these new entries 72, 74 and 76 do not use any credits from the credit counter 36. This type of entry is referred to herein as a "catch-up entry", because the entries are just filling space in the less-full storage device to catch up to the filled level of the fuller storage device. If the source 12 sent four credits with the data, the router /credit controller 34 should return three credits to the credit counter, corresponding to the catch-up entries 72, 74 and 76.). Thus, the router/credit controller 34 returns credits to the source.
However, Hughes does not explicitly disclose the feature wherein a packet comprising returned credits.
Sharma from the same or similar fields of endeavor discloses the feature wherein a packet comprising returned credits (Sharma see fig. 3; column 5, lines 1-5; The credits that have been released by a neighboring node 305 are received by the incoming packet processing unit 302 and sent to the outgoing packet processing unit 301, along with debit responses for received return transactions 306.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hughes and to implement with the feature as taught by Sharma to transmit a packet comprises returned credits.
The motivation would be to improve transmission reliability.
Claim 8 is rejected similarly to claim 1.
Claim 15 directed to a non-transitory machine-readable medium (Hughes see para. 0082) is rejected similarly to claim 1.
Regarding claims 2, 9, 16, Hughes discloses the feature wherein: the packet comprises a plurality of commands comprising the first command and additional commands; and the operations of the buffer control unit further comprise: storing the additional commands in an unused entry of the buffer (Hughes see para. 0029; If the source 12 sent four credits with the data, the router/credit controller 34 should return three credits to the credit counter, corresponding to the catch-up entries 72, 74 and 76. The router/credit controller 34 directs the fourth 82 of the new entries to FIFO 2 32.).
Regarding claims 6, 13, 20, Hughes discloses the feature wherein: the hardware transceiver and the buffer control unit are parts of a first chiplet (see fig. 1, destination 14 and routing/credit control 34); and the source is a second chiplet (Hughes see fig. 1, source 12; para. 0022-0024).
Regarding claims 7, 14, Hughes discloses the features wherein: the operations of the hardware transceiver further comprise: prior to receiving the packet, receiving a prior packet comprising one or more prior commands including the second command, a count of the prior commands being less than a number of slots of the entry of the buffer, the entry of the buffer being empty at the time of receiving the prior packet (Hughes see fig. 2, existing entries 40, 50; para. 0029; in which both FIFOS 30 and 32 have eight slots each. The credit counter 36 is therefore originally initialized with a value of eight. Both FIFO 1 30 and FIFO 2 32 contain existing entries 40 and 50). In other words, prior to receiving the new entries 70 and 80, the prior packet comprises one or more commands was received (i.e., the current/existing entries 40 and 50 in fig. 2), which is less than a number of slots of the FIFO1 30 entry. The FIFO1 entry being empty at the time receiving the prior packet 40; and 
the operations of the buffer control unit further comprise: storing the prior commands in the entry of the buffer without causing the hardware transceiver to transmit a packet comprising a credit return (Hughes see para. 0029; The router/credit controller 34 directs the fourth 82 of the new entries to FIFO 2 32. Because this storage device has less remaining space, this entry 82 does use a credit, so the fourth credit is not returned to the credit counter 36.). In similar concept, existing entries/slots 40 is received at the FIFO1 30 while its empty, therefore credits are not returned to the credit counter 36. On the other hand, new entry 70 is used as a “catch-up entry”, therefore 3 credits for the entries/slots are being returned.

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (Pub No.: 2008/0189504) in view of Sharma (Pat. No.: 7,103,672) as applied to claim 2, 9 or 16 above, and further in view of Bhatia et al. (Pub No.: 2017/0195245).
Regarding claims 3, 10, 17, Hughes in view of Sharma does not explicitly disclose the feature wherein: a count of the plurality of commands exceeds a number of slots in each entry of the buffer.
Bhatia et al. from the same or similar fields of endeavor discloses the feature wherein: a count of the plurality of commands exceeds a number of slots in each entry of the buffer (Bhatia et al. see fig. 5, packet queue 522; fig. 6, step 630; para. 0053, 0072; a determination is made as to whether the packet queue of the data plane scalability element exceeds a threshold (e.g., a size threshold in terms of a total amount of data stored, a number of packet data entries, or the like). … If the packet queue of the data plane scalability element exceeds the threshold, method 600 proceeds to step 650, at which point the packet data is inserted into a packet aggregation buffer of the data plane scalability element). In other words, when the size/length of the packet data commands exceeds the packet queue entries/slots, the packet data is stored in the aggregation buffer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hughes in view of Sharma and to implement with the feature as taught by Bhatia et al. to store packet data in the aggregation buffer if the packet data commands/size exceeds a number of entries/slots in each entry of the buffer.
The motivation would be to lower error rate.

Claims 4, 11, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (Pub No.: 2008/0189504) in view of Sharma (Pat. No.: 7,103,672) as applied to claim 1, 8 or 15 above, and further in view of Hronik (Pub No.: 2003/0193927).
Regarding claims 4, 11, 18, Hughes in view of Sharma does not explicitly disclose the feature wherein: the first command is a memory access command.
Hronik from the same or similar fields of endeavor discloses the feature wherein: the first command is a memory access command (Hronik see abstract; generating a data packet based on the serial data input, transmitting the data packet to a first random access memory device via a write input port, decoding the data packet, determining whether to perform a command in the first random access memory device based on information in the data packet). The data packet is transmitted to the random access memory for performing a command.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hughes in view of Sharma and to implement with the feature as taught by Hronik for providing a data packet for memory access command.
The motivation would be to improve transmission efficiency.

Claims 5, 12, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (Pub No.: 2008/0189504) in view of Sharma (Pat. No.: 7,103,672) as applied to claim 1, 8 or 15 above, and further in view of Vanaraj et al. (Pub No.: 2016/0299699).
Regarding claims 5, 12, 19, Hughes in view of Sharma does not explicitly disclose the feature wherein: the first command is a memory write command.
Vanaraj et al. from the same or similar fields of endeavor discloses the feature wherein: the first command is a memory write command (Vanaraj et al. see para. 0028, 0035; a memory controller receives a host command to perform a memory operation, where the host command includes a data packet comprising a plurality of data divisions. In some embodiments of the method of any of A1-A7, the memory operation is a write operation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hughes in view of Sharma and to implement with the feature as taught by Vanaraj et al. for providing a host command for memory operation (e.g., write operation).
The motivation would be to improve transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shan et al. (Pub No.: 2021/0029062) discloses a network packet receiving device that includes packet queues, a credit allocation circuit and a credit management circuit is provided. Each of the packet queues corresponds to a packet transmission channel and receives packets. The credit allocation circuit calculates packet amount of each of the packet queues to control the descriptor credit of each of the packet queues within a credit range. The credit management circuit points each of public entries of a public link list to one of descriptors in a single descriptor buffer. The credit management circuit further receives a credit requesting command from the packet queues to assign the descriptors to the packet queues through the public entries under the condition that the descriptor credit is within a credit range such that a DMA circuit performs a DMA operation on the packets according to the descriptors.
Bechtolsheim et al. (Pat No.: 6,515,963) discloses a per-flow dynamic buffer management scheme for a data communications device. With per-flow dynamic buffer limiting, the header information for each packet is mapped into an entry in a flow table, with a separate flow table provided for each output queue. Each flow table entry maintains a buffer count for the packets currently in the queue for each flow. On each packet enqueuing action, a dynamic buffer limit is computed for the flow and compared against the buffer count already used by the flow to make a mark, drop, or enqueue decision. A packet in a flow is dropped or marked if the buffer count is above the limit. Otherwise, the packet is enqueued and the buffer count incremented by the amount used by the newly-enqueued packet. The scheme operates independently of packet data rate and flow behavior, providing means for rapidly discriminating well-behaved flows from non-well-behaved flows in order to manage buffer allocation accordingly. Additionally, the present invention adapts to changing flow requirements by fairly sharing buffer resources among both well-behaved and non-well-behaved flows.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464